     Case 2:19-cv-02377-ROS-DMF Document 32 Filed 04/17/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Joshua Stauffer,                                 No. CV-19-02377-PHX-ROS (DMF)
10                   Petitioner,                       ORDER
11    v.
12    Charles L Ryan, et al.,
13                   Respondents.
14
15          On February 21, 2020, Magistrate Judge Deborah M. Fine issued a Report and
16   Recommendation (“R&R”) recommending the Court deny Respondents’ Motion to Stay.
17   (Doc. 31). Neither party filed objections. Therefore, the R&R will be adopted and the
18   Motion to Stay will be denied. In addition, Petitioner will be given the opportunity to
19   dismiss one of his claims. If Petitioner does not dismiss that claim, the Court will dismiss
20   the entire petition.
21          Petitioner’s federal petition contains three claims that he could have—and should
22   have—raised on direct appeal after his criminal conviction. Petitioner did not raise those
23   claims during his direct appeal and there is no longer a procedurally proper way for him to
24   raise them in state court. Therefore, those claims appear to be “technically exhausted.”
25   Woods v. Sinclair, 764 F.3d 1109, 1129 (9th Cir. 2014). Petitioner’s federal petition also
26   includes a claim based on the alleged ineffective assistance of trial counsel. Instead of
27   requiring such a claim be presented on direct appeal, “Arizona law only permits defendants
28   to bring ineffective assistance of counsel claims in . . . post-conviction review
     Case 2:19-cv-02377-ROS-DMF Document 32 Filed 04/17/20 Page 2 of 3



 1   proceedings.” Murdaugh v. Ryan, 724 F.3d 1104, 1123 (9th Cir. 2013). Petitioner initiated
 2   such a proceeding in the Gila County Superior Court, but that proceeding is still pending.
 3   Thus, the ineffective assistance of trial counsel appears to be unexhausted.
 4            A federal petition containing exhausted and unexhausted claims “is typically called
 5   a ‘mixed petition.’” Dixon v. Baker, 847 F.3d 714, 718 (9th Cir. 2017). And “[f]ederal
 6   courts may not adjudicate mixed habeas petitions.” Henderson v. Johnson, 710 F.3d 872,
 7   873 (9th Cir. 2013). The Supreme Court has approved of two options when a court is faced
 8   with a mixed petition. Dixon, 847 F.3d at 719. First, the petition can be stayed “pending
 9   exhaustion in state court of the petitioner’s unexhausted claims.” Id. Second, the petitioner
10   can be given the opportunity “to delete the unexhausted claims and to proceed with the
11   exhausted claims.” Id.
12            As correctly explained in the R&R, Petitioner has not established a stay is
13   appropriate. That means the only option is for Petitioner to be given the opportunity to
14   delete his unexhausted claim involving the ineffective assistance of counsel. Petitioner
15   will be required to file a statement indicating that he wishes to delete his unexhausted claim
16   and proceed on the exhausted claims. If Petitioner does not state he is willing to delete the
17   unexhausted claim, the Court will have no choice but to dismiss the petition in its entirety.1
18            Accordingly,
19            IT IS ORDERED the Report and Recommendation (Doc. 31) is ADOPTED. The
20   Motion to Stay and Resetting of Filing Deadline for Answer to Petition for Writ of Habeas
21   Corpus (Doc. 27) is DENIED IN PART and GRANTED IN PART. The request for a
22   stay is DENIED. The request to extend the answer deadline is GRANTED as set forth
23   below.
24            IT IS FURTHER ORDERED no later than May 1, 2020, Petitioner shall file a
25   statement indicating he wishes to delete his claim alleging ineffective assistance of counsel.
26
     1
        Petitioner might be free to return to federal court upon the completion of his post-
27   conviction relief proceeding. Cf. Slack v. McDaniel, 529 U.S. 473, 487 (2000) (“A petition
     filed after a mixed petition has been dismissed . . . before the district court adjudicated any
28   claims is to be treated as ‘any other first petition’ and is not a second or successive
     petition.”).

                                                  -2-
     Case 2:19-cv-02377-ROS-DMF Document 32 Filed 04/17/20 Page 3 of 3



 1   Respondents shall file their answer within thirty days of Petitioner filing such a statement.
 2          IT IS FURTHER ORDERED if Petitioner does not file a statement by May 1,
 3   2020, the Clerk of Court is directed to enter a judgment of dismissal without prejudice and
 4   without further notice to Petitioner.
 5          Dated this 17th day of April, 2020.
 6
 7
 8                                                      Honorable Roslyn O. Silver
 9                                                      Senior United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
